In an action to recover damages for breach of contract and negligence, the plaintiffs appeal from so much of an order of the Supreme Court, Westchester County (Donovan, J.), entered June 2, 1995, as granted the defendant’s motion to dismiss the third and fourth causes of action asserted in the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs’ contention, the Supreme Court properly dismissed their causes of action alleging negligence by the defendant, since the allegations of purportedly negligent acts constitute nothing more than allegations of a breach of contract (see, 431 Conklin Corp. v Rice, 181 AD2d 716). Mangano, P. J., Thompson, Florio and McGinity, JJ., concur.